Dickerson, J.
Where the allegations in a libel for divorce are sufficient to give the court jurisdiction of the case, and to grant a divorce under its discretionary powers, the libellee cannot avail himself of merely circumstantial omissions to defeat the libel by demurrer.
If, in such case, the libellee desires greater particularity of statement he should move the court at nisi prius to order the libellant to furnish it. Exceptions overruled.
Appleton, C. J., Walton, Barrows, Virgin and Peters, JJ., concurred.